UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 Commission File Number 001-34902 HERITAGE FINANCIAL GROUP, INC. (A Maryland Corporation) IRS Employer Identification Number 38-3814230 721 N. Westover Blvd., Albany, GA 31707 229-420-0000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer xNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the exchange Act).Yes o No x Indicate the number of shares outstanding of each issuer’s classes of common equity, as of the latest practicable date:At May 10, 2013, there were 7,881,260shares of issuer’s common stock outstanding. HERITAGE FINANCIAL GROUP, INC. INDEX Page Number PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2012 3 CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 5 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2, 2012 6 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 8 CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS. 10 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 56 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 74 ITEM 4. CONTROLS AND PROCEDURES 78 PART II – OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 79 ITEM 1A RISK FACTORS 79 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 79 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 79 ITEM 4 MINE SAFETY DISCLOSURES 79 ITEM 5 OTHER INFORMATION 79 ITEM 6 EXHIBITS 80 Index HERITAGE FINANCIAL GROUP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) Unaudited March 31, December 31, Assets Cash and due from banks $ $ Interest-bearing deposits in banks Federal funds sold Total cash and cash equivalents Securities available for sale, at fair value Federal Home Loan Bank stock, at cost Other equity securities, at cost Loans held for sale Loans Covered loans Less allowance for loan losses Loans, net Other real estate owned Covered other real estate owned Total other real estate owned FDIC loss-share receivable Premises and equipment, net Goodwill and intangible assets Cash surrender value of bank owned life insurance Other assets $ $ Liabilities and Stockholders' Equity Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Federal funds purchased and securities sold under repurchase agreements Other borrowings Other liabilities Total liabilities Commitment and Contingencies Stockholders' equity Preferred stock, par value; $0.01; 5,000,000shares authorized;none issued - - Common stock, par value $0.01; 45,000,000 shares authorized;7,881,260 and8,172,486 shares issued, respectively 79 82 Capital surplus Retained earnings Accumulated other comprehensive loss, net of tax of $2,737 and$2,566 ) ) Unearned employee stock ownership plan (ESOP) shares,372,511 and 385,836 shares ) ) Total stockholders' equity $ $ See Notes to Consolidated Financial Statements. 3 Index HERITAGE FINANCIAL GROUP, INC AND SUBSIDIARY Consolidated Statements of Income (Unaudited) For the Three Months Ended March 31, 2013 and 2012 (Dollars in Thousands) For the Three Months Ended March 31, Interest income Interest and fees on loans $ $ Interest on loans held for sale Interest on taxable securities Interest on nontaxable securities Interest on federal funds sold 1 15 Interest on deposits in other banks 22 37 Interest expense Interest on deposits Interest on other borrowings Net interest income Provision for loan losses Net interest income after provision Noninterest income Service charges on deposit accounts Bankcard services income Other service charges, commissions and fees 99 85 Brokerage fees Mortgage banking activities Bank-owned life insurance Gain on sales of securities - 42 Gain on acquisitions - Accretion of FDIC loss share receivable ) ) Other 94 35 Noninterest expense Salaries and employee benefits Equipment and occupancy Advertising and marketing Professional fees Information services expenses Gain on sales and write-downs of other real estate owned ) (7
